Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In  claim 20 the language “after a period of greater than five seconds” is stated, but it is unclear when the five second period begins.  It appears that applicant intended to state something to the effect “after the turn signal switch was activated for a period of greater than five seconds”, but the claims should be amended to indicate such for the claim scope to be clear.
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-2,12,14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian (US 2019/0277471) in view of Patrick (US 6,304,175) and Shanahan (US 6,424,255).
Christian discloses a system for indicating turn signal indication 108  in a location within view of the driver (par. 7, Fig. 1), except for specifically stating that turn indicator light has greater intensity after turn signal switch has been activated for greater than 5 seconds.
Patrick discloses desirability of activating a turn signal warning  when turn signal switch has been activated, the warning having greater intensity the longer the switch has been activated, the warning being either audible or visual (col. 5, lines 50-61, col. 6, lines 22-26).
Shanahan further teaches that a turn signal warning for indicating that turn signal has remained on for a period of time can have the warning light intensity adjusted (abstract).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a varying intensity alarm light as suggested by Patrick and Shanahan, in conjunction with a vehicle turn signal indication system as disclosed by Christian, in order that a vehicle could have provided alert that a turn signal was mistakenly left on, thus, providing a safer driving environment to prevent accidents.
Regarding claim 2, Christian discloses display in driver view on front windshield (Fig. 1).
Claims 12,14 are rejected for the same reasons as set forth above with regard to claims 1-2.
3.	Claim(s) 3 and 13 , 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Patrick, Shanahan and Slaughter  et al. (US 6,215,395).
Christian, Patrick and Shanahan disclose a vehicle turn signal reminder system as set forth above in paragraph No. 2, except for particularly stating that vehicle has a seat belt occupancy compliance indicator.
Slaughter teaches desirability in a vehicle of providing external indication 124a,b,c,n of proper seat belt usage in the vehicle (abstract, Fig. 1, col. 5, lines 25-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a seat belt indication device as suggested by Slaughter in conjunction with a vehicle turn signal indication system as disclosed by Christian, Patrick and Shanahan, in order that a vehicle could have had more comprehensive warnings provided for both turn signal activation and proper seat belt usage.
Claim 13 is rejected for the same reason as set forth above with regard to claim 3.
Regarding claim 15, Slaughter discloses display visible through rear windshield (Fig. 3).

4.	Claim s 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Slaughter et al., Patrick, Shanahan and Aplin et al. (US 2017/0186308). Christian, Patrick, Shanahan and Slaughter disclose a vehicle indication system as set forth above with regard to claims 1 and 3 except for specifically stating that seatbelt compliance light is a particular color.
Aplin teaches desirability of providing seatbelt compliance lighting in a particular color (Fig. 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use color for seat belt compliance indicator as suggested by Aplin in conjunction with a vehicle indication system as disclosed by Christian, Patrick, Shanahan and Slaughter, in order that outside observers could have determined at a quick glance whether seat belts were properly worn.
Regarding claim 10, Aplin discloses different color indication for different seat belt indication status (Fig. 32).
5.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Patrick, Shanahan, Slaughter et al., Aplin et al. and Rhyne (US 2017/0310816).
Christian, Patrick, Shanahan, Slaughter and Aplin disclose a vehicle indication system as set forth above with regards to claims 1,3,9 and 10, except for specifically stating that seatbelt light flashes when occupant is unbelted.
Rhyne teaches desirability of flashing a seatbelt compliance indicator when a vehicle occupant is unbelted (par. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a flashing seatbelt indication device as suggested by Rhyne in conjunction with a seat belt indication system as disclosed by Christian, Patrick, Shanahan, Slaughter and Aplin, in order to more easily bring attention to the occurrence of an unbelted vehicle occupant, to provide greater safety.
6.	Claim s 4,7 and 16,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Patrick, Shanahan, Slaughter et al. and Smith (US 2016/0185282).
Christian, Patrick, Shanahan and Slaughter disclose a vehicle indication system as set forth above with regard to claims 1 and 12, except for specifically stating that turn indication includes speaker providing aubible indication.
Smith teaches desirability of providing audible indication for turn signals using a speaker (par. 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a speaker to provide audible turn signal indications as suggested by Smith, in conjunction with a turn signal indication system as disclosed by Christian, Patrick, Shanahan and Slaughter, in order to allow a turn indication system to have greater control over volume and types of audible indications produced.
Regarding claim 7, Patrick teaches activating audible indication at greater intensity once turn signal switch has been activated for a period of time (col. 5, lines 55-60).
Claim 16 is rejected for the same reasons as set forth above with regard to claim 4.
Claim 19 is rejected for the same reasons as set forth above with regard to claim 7.
7.	Claim s 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Patrick, Shanahan, Slaughter et al., Smith and Hsu (US 8,126,645).
Christian, Patrick, Shanahan,  Slaughter and Smith disclose a vehicle turn signal indication system as set forth above with regard to claims 1,4,12 and 16, except for specifically stating that spoken word provides turn signal indication.
Hsu teaches desirability of using voice to provide audible indication of turn signal direction (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use spoken voice turn indications as suggested by Hsu in conjunction with a turn signal indication system as disclosed by Christian, Patrick, Shanahan, Slaughter and Smith, in order that a driver could have known without looking at a dashboard which direction a turn was indicated.
Claim 17 is rejected for the same reasons as set forth above with regard to claim 5.
8.	Claims 6 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Patrick, Shanahan, Slaughter et al. , Smith, Hsu and Suman et al. (US 6,028,537).
Christian, Patrick, Shanahan, Slaughter, Smith and Hsu disclose a vehicle turn signal indication system, except for specifically stating that spoken indication occurs after a period greater than five seconds.
Suman teaches desirability in a vehicle turn signal indication system of changing the audible indication after turn signal has been activated for a predetermined period (col. 53, line 57 – col. 54, line 7).
Since Hsu teaches that turn signal indication can be a spoken voice, choosing to change audible indication as suggested by Suman to a vocal indication as suggested by Suman, in conjunction with a turn signal indication system as disclosed by Christian, Patrick, Shanahan,  Slaughter and Smith, would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, in order to increase awareness to a driver that the turn signal switch was still activated after an extended period, in order to shut off turn switch that was unintentionally still active.
Claim 18 is rejected for the same reasons as set forth above with regard to claim 6.
9.	Claim s 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Patrick, Shanahan, Slaughter et al. and Rowell (US 2019/0255989).
Christian, Patrick, Shanahan and Slaughter disclose a vehicle turn signal indication system as set forth above with regard to claims 1 and 12, except for specifically stating that turn signal is capable of  blinking at greater frequency when left on for a predetermined period.
Rowell teaches that turn signal is capable of flashing at greater frequency under specific circumstances (par. 59).
Since it is well known in the art to change turn signal indication once it has been activated for a predetermined period, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that such a situation would be one where a turn signal was capable of flashing at greater frequency as suggested by Rowell, in conjunction with a turn signal indication system as disclosed by Christian, Patrick, Shanahan and Slaughter, in order to bring attention to a driver that a turn signal was mistakenly still active.
Claim 20 is rejected for the same reasons as set forth above with regard to claim 8.
10.	Regarding arguments filed with the response on 7-8-22, arguments are moot in view of the newly applied Patrick and Shanahan references.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/Primary Examiner, Art Unit 2689